HAWKINS, Judge.
Conviction is for malicious mischief, punishment assessed being a fine of $10.
The prosecution was under article 1373, P. C. (1925). The complaint and information alleged that appellant willfully wounded ai •horse owned by W. I-L Lester by shooting said horse with a gun with the intent to injure the owner.
We observe no errors of a fundamental character. The record is before us without statement of facts or) bills of exception. In, such condition nothing is presented for review.
The judgment is affirmed. '